The defendant pleaded that the action was not commenced within two years of the time when letters of administration issued to him. The plea did not contain an averment that the defendant had handed the assets of his intestate to the next of kin, and taken refunding bonds.
On the trial at GATES on the Fall Circuit of 1829, before Daniel, J., the evidence upon the issue taken upon this plea, was, that the action was commenced on 30 March, 1829, that *Page 369 
letters of administration issued to the defendant at the November term of 1823 of Gates County court, that within two months thereafter he duly advertised his qualification as administrator at the courthouse, and at other public places in the county. The Superior Court of Gates sits on the first Monday after the fourth Monday of March, and the proof of the advertisement being posted at the courthouse during the term of that court next succeeding the grant of administration, consisted of the fact that it was thus posted before Christmas, 1823. Both the intestates resided in Gates County. It was contended by the counsel of the plaintiff that the plea and proof were defective, in that it was not averred or proved that the defendant had paid over the assets in his hands to the next of kin of the intestate, and taken the refunding bonds required by the second section of the act of 1789; and also that there was no proof of the defendant having advertised   (451) at the district courthouse, during the term of the District
Court next succeeding the grant of administration to him. His Honor ruled that it was not necessary for the defendant to aver or prove that he had paid the assets in his hands to the next of kin, and taken refunding bonds, and that since the passage of the act of 1806, establishing Superior Courts in each county of the State, the advertisement required by the act of 1789 to be made at the district courthouse, at the Superior Court next following the grant of administration, might be made at the courthouse of the county during the next Superior Court. His Honor left it to the jury to find whether there had been an advertisement at the courthouse in Gates County during the Spring Term, 1824, of the Superior Court, and a verdict being returned for the defendant, the plaintiff appealed.
The principal question presented to our consideration in this case is, whether an executor or administrator can plead, in bar of the action of a creditor, that he has not exhibited his demand within the time required by the fourth section of the act of 1789 (Rev., ch. 308), without an averment that the defendant has paid over all the assets remaining in his hands to the legatees, or to the next of kin, and has taken from them refunding bonds for the benefit of creditors, as directed by the second section of the same act.
The plaintiff contends for the necessity of this averment, and argues that the second, third, fourth and fifth sections of *Page 370 
this act are parts of an entire system devised for the purpose of securing to creditors the satisfaction of their just demands against the estates of deceased persons, and of providing a speedy and safe settlement between the representatives of such estates, and those entitled to the surplus after satisfaction of the creditors. That to carry this system into effectual execution, it is indispensable that all the provisions contained in these sections shall be construed with reference to each (452) other, and that it is clearly to be collected from a construction thus made that no protection was intended to be given to an executor or administrator against the demand of a creditor, unless he had performed the duty enjoined in the act of securing for the creditors the means of legal redress against the legatees, or next of kin of the deceased. The Court is always solicitous to give to a statute such an interpretation as is best calculated to carry into effect the intention of the Legislature, and for the purpose of ascertaining the intent of any provision in a statute, it will attentively consider every other provision, not only of that statute, but of all the laws on the same subject. Being declarations of the legislative will in regard to the same matter, the meaning of imperfect or obscure expressions in one part of the law may be frequently explained by reference to more exact or intelligible expressions in another part. But it is never to be forgotten that the words which profess to declare any specific purpose of the lawmakers, are the ordinary signs by which that purpose is indicated, and that when these are clear and intelligible, it is exceedingly perilous to overrule their import by resorting to words elsewhere used, and bearing directly upon some other, and but indirectly on this specific purpose. The immediate text, if unambiguous, furnishes the surest means of explication, and cannot be controlled by a context not more certain than itself. Though the whole of the law relates to one subject, yet this subject has its integral parts, and confusion and perplexity must be the unavoidable result of an interference among these parts where a separate action is assigned them. The first section of the act of 1789 is preceded by a preamble declaring its object to be the cure of those irregularities which had crept into practice, and of those precipitate and injurious decisions in relation to the probate of wills and granting letters of administration, that had arisen from the want of precision in the former laws, which directed the (453) method of proceeding with respect to such probates and grants. In its enactments this section is entirely confined to the remedy of these evils, and is no further connected *Page 371 
with the next, or with any other subsequent sections, than as all of them relate to the estates of deceased persons. The second section is preceded also by its appropriate preamble, from which we collect its purpose to be to speed creditors in the collection of their debts, and to facilitate the settlement of estates by executors or administrators. For this avowed purpose it directs that the executor or administrator, at the end of two years from his qualification, shall deliver over to the legatees, or next of kin entitled to distribution, whatever estate of the deceased may then remain in his hands, after deduction of his necessary charges and disbursements, and such debts as he shall have legally paid, taking bonds from those to whom such delivery over is made, with sufficient sureties, payable to the chairman of the court and his successors, and conditioned to refund ratably what has been thus received, to the payment of any debt or debts of the deceased which may be afterwards sued for and recovered, or otherwise duly made to appear; that these bonds shall inure to the sole use of the creditors, and that they shall have a scire facias against the obligors in themanner thereinafter directed. The fourth section has no preamble, and is evidently ancillary to the third, for it simply provides the manner in which this scire facias is to be had. It directs that the bonds so taken shall be returned to court, and made a record thereof, and that when an executor or administrator shall plead to the action of any creditor a full administration of the assets, or a want of assets to satisfy his claim, and such plea shall be found true, the creditor may ascertain his demand, and sign judgment, and then sue out ascire facias upon these refunding bonds, calling on the obligors to show cause why execution should not issue against their proper goods and chattels, for the amount of the judgment thus signed. Thus far the system seems sufficiently distinct. The executor or administrator at the end of the two years is to settle with those who may be entitled to the estate, after satisfaction of, or subject to the satisfaction of the creditors. On doing this he is to take refunding bonds for the benefit of creditors subsequently claiming, which he is to file in   (454) court for their use, and which to that end become records of the court. Thus delivering over the assets, he may show a complete administration against any creditor who shall thereafter sue him, and upon his showing this, the creditor may ascertain his debt, have his judgment therefor, and sue out a sci. fa. upon these bonds to collect it. The executor has thus a simple and easy mode pointed out by which he can settle the estate that has come to his hands, while an expeditious remedy is *Page 372 
provided for the creditor against that property which ought to be liable to his demand.
The fourth section is introduced without preamble or recital. It enacts that the creditors of a deceased person residing within the State shall, within two years, and those residing out of the State shall, within three years from the qualification of the executor or administrator, make demand of their respective claims, and "if any creditor shall fail to demand and bring suit for the recovery of his debt, as above specified, within the time limited, he shall be forever debarred from the recovery of his debt in any court of law and equity, or before any justice of the peace within the State." It has two provisos — the one excepting infants, femes covert, etc., from the operation of this bar, provided they bring suit in one year after the removal of their respective disabilities — the other making an exception also for creditors delaying suit at the request of the executor or administrator. The fifth section is as evidently subsidiary to the fourth as the third was to the second. It begins with the preamble, "And in order that all creditors may be duly apprised of the death of any person indebted," and then proceeds to make it the duty of every executor and administrator, upon his qualification, to advertise, in the mode therein pointed out, for all persons to bring in their claims agreeably to the foregoing directions. The propriety of considering these two last sections as intimately connected with each other, and as forming together one provision seems to us evident. The first of them (455) makes the laches of a creditor in not preferring his claim within a prescribed time after the qualification of the executor or administrator, a bar to his recovery, while the other provides that the executor or administrator shall give the creditor public notice of such qualification. There is no such laches as the law contemplates, unless there be the notice which the law requires, and it would be obviously unreasonable for the executor to set up the delay of the creditor as a bar to his claim, when such delay may have been the consequence of his own omission of duty, in apprising him of the necessity to make his claim. The executor shall apprise the creditors of the time within which the claims must be preferred, and doing so he may plead this notification in bar to those creditors who shall disregard it.
But we perceive no such intimate connection between this part of the statute creating a bar against the recovery of the demands of defrauding creditors, and the former part making provision for the satisfaction of creditors who shall make recovery. We can see no cause why either shall be considered as *Page 373 
depending upon or regulating the other. They appear to us to be made diverso intuitu, and for different sets of creditors, the former for the benefit of the diligent, the latter for the punishment of the dilatory creditors. He whose claim is not barred has a right to satisfaction out of the assets of his deceased debtor, against the executor, if in his hands, or not legally paid over to the legatees, and against the legatees, not the executor, if delivered over to them in the manner prescribed by the act. He whose claim is barred by his own default has lost all right to satisfaction from these assets, whether in the hands of the executor, or lawfully delivered over to the legatees. To free the executor from personal liability to the former, it is enough to show that the assets have been delivered over, and refunding bonds taken. To bar the action of the latter it would seem to be sufficient to establish the laches which creates the bar. The successful creditor has no interest in the inquiry, whether proper advertisement has been made to protect the estate   (456) against defaulting creditors, and the defaulting creditor has no interest in knowing whether adequate provision has been made for those who are not in default. The former cannot object to a plea of a proper administration of the assets, because advertisement has not been made for creditors to prefer their claims in due season, and the latter, it would seem, can as little object to the plea in bar, that refunding bonds had not been taken for those who are not barred.
It is insisted, however, on the part of the plaintiff that the executor or administrator is not bound to deliver over the remaining assets in his hands until the expiration of two years from the time of his qualification; that the same period is prescribed for the creditors within which to prefer their claims; that the bonds are to be for the benefit of the creditors who shall thereafter bring suits and recover, or whose debt shall be thereafter duly made to appear; and that these provisions show that the bar spoken of in the fourth section is not properly a bar to the action of the plaintiff, but a personal defense to the executor or administrator. The language used by the Legislature in declaring the effect of nonclaim by the creditor scarcely leaves room for construction. It is, "that such creditor shall be forever debarred from the recovery of his debt, in any court of law or equity."
It is scarcely possible to suppose that such terms could have been employed for the purpose of protecting an executor against personal liability who had faithfully administered the assets, and who by force of such administration was adequately protected, and therefore stood in no need of this additional shield. *Page 374 
An exposition so inconsistent with the obvious import of the words employed, and leading to a result so nugatory, cannot be admitted unless it be supported by irresistible argument. Is that which we are considering of this character? Two years is, indeed, the period at which the Legislature directs the representative of the deceased person to deliver over to those entitled under his will, or by the law, whatever remains of the estate, after payment of the debts which have been duly demanded; and the same period is assigned for the creditors — (457) inhabitants of the State — to make such demand. But infants, insane persons and femes covert are at liberty to prefer their demands after this period, and until the end of one year from the termination of their disabilities. Persons without the State, though under no disability, have three years within which to claim and sue. The Legislature directs the executor and administrator to settle with those whose claims are next in order to the demands of creditors, at the time when in general these may and ought to be satisfied. It protects him in doing so against such as may nevertheless be legally exhibited afterwards, while it secures to the creditors the means of payment, by requiring refunding bonds to be taken, and recorded for their benefit. It is well known that great doubts were once entertained by the profession whether this fourth section of the act of 1789 did not constructively operate a repeal of the seventh section of the act of 1715 (Rev., ch. 10), which forever barred all creditors of a deceased person, whether under disability or not under disability, whether bringing suit against the personal representatives, or against the heirs of the deceased, and whether advertisement had or had not been published, by a failure to make claim for seven years after the death of the debtor. The Federal Circuit Court of this district and the Supreme Court of the United States held that the act of 1789 did repeal the act of 1715; while the courts of this State held that both might and did stand in force. During this controversy, which so perplexed the profession and divided the tribunals of justice, this exposition of the fourth section, showing that in truth it created no bar
to the creditor, but only gave a personal protection to the executor, that it prescribed no limitation to the action, but regulated the administration of the assets, was never urged, or, as we believe, thought of. Had it been admitted to be correct, all pretense for a conflict between the acts would have been at an end. The old act would not only have been reconcilable with the new, but could not have been regarded as within the purview of the new act. The two acts would be then distinct actions of legislative will upon different cases — the one barring the *Page 375 
creditor not claiming within seven years, the other securing to him so claiming an appropriate remedy.
We concur, therefore, in the opinion of the judge who presided on the trial of this cause in the Superior Court,   (458) that it was not necessary for the defendant to aver in his plea, and of course not necessary for him to prove on the trial, that he had delivered over the assets to the next of kin, and taken refunding bonds.
Two other exceptions were taken by the plaintiff to the charge of the judge, and have been here assigned as errors. The last section of the act of 1789 requires, besides other notice for the creditors to bring in their demands within the prescribed time, "to advertise at the district courthouse, at the next district Superior Court of law and equity held for the district in which such county may be." The judge determined that, since the act of 1806, which substituted Superior Courts of law and equity for each county in the lieu and stead of Superior Courts for large districts embracing several counties, an advertisement at the courthouse of the county, at the next Superior Court of law and equity for that county, was a compliance with this requisition. We see no ground for exception to this instruction. The district Superior Court contemplated by the act was that district Superior Court which then existed. If a later law has abolished, the courts at which the advertisement by an older law was required to be made, so as to render a compliance with that injunction impossible, this change of legislation removes the injunction. When the law imposes a duty, the citizen must obey; when a subsequent law renders the performance of this duty impossible, the Legislature releases the obligation. Lex neminemcogit and impossibilia. The Court, however, adopts the construction of the judge below, that the effect of the general substitution by the Legislature of county Superior Courts for district Superior Courts is to render the former the appropriate place for performing acts which were theretofore required to be done at the latter.
The remaining exception is to that part of the judge's   (459) instruction which left it to the jury to decide upon the evidence of an advertisement at the Superior Court, after the qualification of the defendant. The term of this court was on the first week after the fourth Monday of March, 1824. The testimony offered was that of a witness, who declared that some time before Christmas, 1823, he saw the advertisement at the courthouse. This testimony seems to us so slight that, unsupported by any other circumstances, we should have little hesitation in pronouncing it insufficient to warrant the conclusion of *Page 376 
fact which the jury have drawn, were this a tribunal that had a right to set aside verdicts because of a finding on insufficient proof. But this jurisdiction is exclusively given to the court below. No application can be made here for a new trial because of a verdict there against evidence or without evidence, but solely for misdirection on a question of law. No specific instruction was prayed for on the subject of the admissibility, or of the effect of this evidence. To reverse the judgment we must see an error in law. The advertisement at the courthouse, four months before the Superior Court, was, perhaps, some evidence of an advertisement there at the court. It was evidence or not, and if evidence, weaker or stronger, according to circumstances with which the jury was familiar and which were, no doubt, known to all at the trial, but are not stated in the record — that is to say, accordingly as the advertisement was slightly or strongly attached to the courthouse, was on the inside or external wall of the building, whether the courthouse was in a town or in a thin neighborhood, was well or ill secured, or was much or little frequented in the vacations between the terms of the courts. Upon the whole, we do not feel ourselves authorized to say that there was no evidence to be left to the jury respecting the fact of an advertisement at the Superior Court. This exception, therefore, is also overruled.
As no sufficient reason has been shown for reversing the judgment rendered below in favor of the defendant, we are of opinion that it should be affirmed with costs.
PER CURIAM.                              Judgment affirmed.
Cited: Terrell v. Wiggins, 23 N.C. 173; S. v. Gallimore, 29 N.C. 148;Reeves v. Bell, 47 N.C. 254; Cooper v. Cherry, 53 N.C. 325; S. v.Smallwood, 78 N.C. 562; Rogers v. Grant, 88 N.C. 444; S. v. Best,111 N.C. 643.
(460)